ORDER
This matter was before a panel of the Supreme Court pursuant to an order directing the plaintiff to appear and show cause why the issues raised in her appeal should not be denied and dismissed. In this case defendant General Accident Insurance Company’s motion for summary judgment was granted and the plaintiffs motion was denied.
After review of the memoranda submitted by the parties and after hearing their counsel in oral argument, it is the conclusion of this court that cause has not been shown. The language of the policy at issue is unambiguous and not in need of any judicial construction or interpretation. The plaintiff in this case has received $25,000 from her own insurance carrier and it appears that she is not entitled to recover under the policy of her father.
Therefore, the plaintiff’s appeal is denied and dismissed, the judgment appealed from is affirmed and the papers of the case are remanded to the Superior Court.
WEISBERGER, J., did not participate.